            Case 2:19-cv-01899-GMN-VCF Document 14 Filed 06/25/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      SUMITOMO REALTY & DEVELOPMENT
4     CO., LTD.,
5                           Plaintiff,                      2:19-cv-01899-GMN-VCF
                                                            ORDER
6     vs.
      TERUKO KAMADA PROCTOR,
7
                            Defendant.
8
             Before the court is Sumitomo Realty & Development Co., Ltd. v. Teruko Kamada Proctor, case no.
9
     2:19-cv-01899-GMN-VCF.
10
             A status check was scheduled for 10:00 AM, July 6, 2020. (ECF No. 13). The motion to dismiss
11
     is still pending.
12
             Accordingly,
13
             IT IS HEREBY ORDERED that the status check scheduled for 10:00 AM, July 6, 2020, is
14
     VACATED, and RESCHEDULED to a telephonic status check at 10:00 AM, December 21, 2020.
15
             The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
16
     five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
17
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
18
     proceedings is prohibited.
19
             DATED this 25th day of June, 2020.
20
                                                                  _________________________
21                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25
